DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to drawn to a texturized food analogue production system and classified in CPC A23J3/227.
II. Claims 11-20, drawn to a method for heating and protein texturization and classified in CPC A47J27/12.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Group II could be used with a materially different apparatus. The method of could be used with an apparatus in which the pump is not configured to move the dough across the second heating element, where the dough is  gravity fed  to the second heating element or moved by something besides a pump like a conveyor, mechanical arm, etc. Additionally, the method can be used on meat whereas the apparatus is limited to dough.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Barb Schweitzer on 1/20/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 640 and 650 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  The comma between “a first temperature” and “using the first heating element” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “about” in claims 15 and 16 is indefinite because the specification does not clearly redefine the term. In paragraph 0020 of the Specification, four different ranges are given for the term: ±10%, ±5%, ±1%, and ±1%. One of ordinary skill in the art would not be able to ascertain the intended 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogneva (WO 2018125615 A1).
Regarding claim 11, Ogneva teaches (Paragraph 0023) a process for the production of a meat analogue (meat dough), wherein the heat treated product consists of protein that solidifies in layers which create a fibrous structure (texture). Ogneva further teaches (Claim 1) introducing a meat batter which comprises protein into a first heating unit and heating the meat batter to a temperature below the melting point of the protein. The first heat-treated product is transferred to a second heating unit and heated to a temperature above the melting temperature of the protein, i.e. higher than the first temperature. Ogneva further teaches (Paragraph 0015) the meat batter is pumped through the heating units. Ogneva further teaches (Paragraph 0011) the first heating unit may be a high shear emulsifier. Ogneva further teaches (Paragraph 0012) the second heating unit may be a microwave heating unit. 
Regarding claim 14, Ogneva teaches (Claim 1) cooling the second heat-treated product by moving through a cooling unit.
Regarding claim 16, Ogneva teaches (Claim 5)   the first heat-treated product is heated in the second heating unit to a temperature of about 140°C to about 170°C, and 140°C is between 70°C and 166°C. 
Regarding claim 20, Ogneva teaches (claim 1) a process for the production of a meat analogue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogneva (WO 2018125615 A1) in view of Corsten (AU 2007310906 A1).
With regards to claim 12 Ogneva is silent on the dough not containing gluten. 
Corsten teaches (Paragraph 0001) a method for preparing a meat substitute product that is gluten free. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ogneva to incorporate the teaching of Corsten because the method of Corsten can produce a product that is also suitable for people suffering from a gluten allergy (Corsten, Paragraph 0032). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogneva (WO 2018125615 A1) in view of Gardewin (EP 2499922 A1).
Regarding claim 15 Ogneva is silent on the dough not containing cereal. 
Gardewin teaches (Paragraph 0011, 0012) a method for producing a meat-based feed product with the exclusion of cereals.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ogneva to incorporate the teaching of Gardewin. There is a need for whole feed and snacks with a very high meat content that do not contain any grain products because pure meat meals are important for the health of carnivorous animals (Gardewin, Paragraph 0004).
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogneva (WO 2018125615 A1) in view of Poppel (US 5792504 A).
Regarding claim 15, Ogneva is silent on the first temperature being from about 32°C to about 75°C.
Poppel teaches (Col. 3, lines 5-9) a process for producing an emulsion product having a meat-like appearance wherein the emulsion may be heated to 45°C (between 32°C and 75°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ogneva to incorporate the teaching of Poppel because an emulsion may be rapidly heated to a lower temperature providing that the temperature is sufficient to cause at least partial coagulation of the protein (Poppel, Col. 3, lines 5-9).
Regarding claim 17, Ogneva is silent on the first heating element further comprising steam injection heating.
Poppel teaches (Col. 5, lines 41-46) injecting superheated steam into an emulsion mill.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ogneva to incorporate the teaching of Poppel because superheated steam may be used to supplement the mechanical energy generated in an emulsion mill (Poppel, Col. 5, lines 41-46). 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogneva (WO 2018125615 A1) in view of Cully (US 20160100591 A1).
Regarding claim 18, Ogneva is silent on a reduction of pressure after the dough is heated by the second heating element.
	Cully teaches (Paragraph 0056, 0057) a method for preparing a non-meat food product having the appearance and texture of cooked meat wherein the product is transferred from a heating device to a cooling device, and the pressure is gradually reduced as the heated non-meat dough travels through the cooling device.

	Regarding claim 19, Ogneva is silent on the reduction of pressure being controlled with a second pump configured after the second heating element.
	Cully teaches (Paragraph 0056) a high pressure positive displacement pump is used to transfer the product from the heating device to the cooling device. The pump can control pressure at the outlet of the heating device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ogneva to incorporate the teaching of Cully. The pump can control pressure at the outlet of the heating device to prevent moisture flashing and/or can provide pressure at the outlet of the pump to push the hot non-meat dough into and through the cooling device (Cully, Paragraph 0056). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts (GB 2459575 A) teaches a non-fried snack-food product, e.g. a wafer or crisp, comprising a cooked wafer containing a cooked meat emulsion of comminuted meat.
Olberts (DE 19501142 A1) teaches a gluten free dog food.
Rayner (CN 105960172 A) teaches a meat pet food product lacking wheat gluten. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792